Citation Nr: 1609089	
Decision Date: 03/08/16    Archive Date: 03/15/16

DOCKET NO.  11-04 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for type II diabetes mellitus (diabetes), claimed as due to in-service herbicide exposure.  

2.  Entitlement to service connection for hypertension, claimed as due to in-service herbicide exposure.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel

INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from September 1953 to June 1954, and from August 1955 to December 1972.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2009 rating decision of the San Juan, Puerto Rico, Regional Office (RO) of the Department of Veterans Affairs (VA).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

The results of a September 2010 VA examination show both that the Veteran suffers from diabetes and hypertension, and that his hypertension is secondary to his diabetes.  The current disability criterion is met.  

There is no evidence that the Veteran suffered from either of these disabilities during his active service.  That said, the Veteran contends that he was exposed to herbicides during his active service, and that his diabetes resulted from this exposure.  See 38 C.F.R. § 3.309(e) (2015).  

Though the RO has stated that the Veteran did not serve in the Republic of Vietnam, the Veteran's service personnel records have not been obtained.  Thus, the Board is not willing to make such a categorical statement at this point.  The Veteran's service treatment records, however, do show that he served in Thailand at the Royal Thai Air Force Base at Udorn. 

VA has established a procedure for verifying exposure to herbicides in Thailand during the Vietnam Era.  See VA Adjudication Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C (M21-1MR); Compensation and Pension Bulletin, May 2010.  VA has determined that there was significant use of herbicides on the fenced-in perimeters of military bases in Thailand for the purpose of eliminating vegetation and ground cover for base security purposes as evidenced in a declassified Vietnam era Department of Defense document titled, "Project CHECO Southeast Asia Report: Base Defense in Thailand."  Id.  Special consideration of herbicide exposure on a facts-found or direct basis should be extended to those Veterans whose duties placed them on or near the perimeters of Thailand military bases.  Id.  This allows for presumptive service connection of the diseases associated with herbicide exposure.  Id.  

The Veteran's specific Military Occupational Specialties are not among those for which research is not required.  Despite his being stationed at this Air Base and despite his letters regarding his in-service exposure, the RO made no effort to research and determine whether the Veteran could have been exposed to herbicides during his active service.  Accordingly, the Board shall remand the Veteran's claims in order that additional records are obtained and such research is undertaken. 

Additionally, VA recently amended 38 C.F.R. § 3.307 (2015), the regulation regarding what particular veterans are presumed to have been exposed to herbicide agents.  Specifically, VA has broadened this category to include Air Force and Air Force Reserve personnel who "repeatedly operated, maintained, or served onboard C-123 aircraft known to have been used to spray an herbicide agent during the Vietnam era."  Id.  (effective June 19, 2015). 

Given that the Veteran served in the Air Force in various roles both during and after the Vietnam Era, it must also be determined whether the Veteran meets the criteria for the presumption under the amended regulation.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the National Personnel Records Center (or any other appropriate office) to obtain the Veteran's complete Military Personnel File, including all records of his assignments, whether permanent or temporary duty stations; all travel orders; pay stubs that reflect special pay status; travel vouchers; dislocation allowance; and all TDY orders.

2.  After completing the above ordered development, contact the U.S. Army and Joint Services Records Research Center (JSRRC), or other official source, to attempt to verify the Veteran's alleged exposure to herbicides while stationed at Udorn Royal Thai Air Force Base.  If more detailed information is needed for this research, the Veteran should be given an opportunity to provide it.

Further, the JSRRC should determine whether at any time in his active service, the Veteran worked on or serviced C-123 aircraft that were known to have sprayed herbicide agents during Vietnam service.

3.  Readjudicate the appeal.  If either benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




